Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Newly submitted claim 14 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Claim 14 recites that the consolidation winding is applied before the second bar winding is formed, however the original claims recited and claimed that the consolidation winding was performed during and/or after bar winding formation and NOT before. This appears to be a different species which is mutually exclusive of the claimed species for formation of the consolidation winding (it should be noted that the amended claims (last examined August 29, 2021) recited application of the consolidation windings to the bar(s) and this is after formation of the bar(s) and the initial wind). The recitation of application of the consolidation winding “before” the bar winding appears to be a different species NOT previously claimed and it is mutually exclusive of the original claimed invention.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 14 has been withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 8, line 10, the applicant recites “winding a plurality of initial fibers around said shaft” (emphasis added) while on lines 3-4 the claim recites “assembling a plurality of reels, each reel of said plurality of reels being comprised of a shaft”. Because applicant has defined a plurality of shafts (because each of the plurality of reels comprises a shaft), when applicant later recites winding the initial wind around “said shaft” it is NOT clear which or all of the shafts take the initial wind. It is suggested that the language on line 10 be changed to make it clear that it is only one of the shafts that received the initial wind by changing the language to “winding a plurality of initial fibers around one of said shafts”. In claim 8, line 17, it is additionally suggested that “said shaft” be changed to --said one shaft-- to make it clear that it is the same shaft that had the initial wind thereon. 
In claim 11, line 2, “said shaft” should be changed to --said one shaft--in order to maintain proper antecedent basis with the shaft which had the initial wind applied thereto. 
In claim 13, line 2, the language “said shaft” should be changed to  --said one shaft—to provide proper antecedent basis for the shaft that was getting the consolidation wind as there are a plurality of shafts defined in claim 8. 
In claim 8, lines 11-12, the language “a knot with initial resistance and a minimum rigidity” (emphasis added). While the original disclosure did define that the knot was one with “resistance and a minimum rigidity” in paragraphs 23 and 48 of the disclosure, there is no discussion as to what exactly the scope of this is and what the resistance is measured from as well as what the minimum rigidity means (minimum as compared to what). The exact scope of the claim is not deemed to be clear and concise as a function of the identified language. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 8-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over PCT WO 01/64570 in view of EP 0572752, Skipper (US 4552035) and either one of Mayes, Jr et al (US 4137354) or Harris et al (US 4460531) for the same reasons as expressed in paragraph 5 Of the Office action dated October 26, 2021.
With respect to claim 13, the reference to Skipper taught that one skilled in the art would have applied the consolidation winding about the bars and any initial windings after bar formation to better retain the bars in place.
Response to Arguments
Applicant's arguments filed April 23, 2022 have been fully considered but they are not persuasive.
The claims as presented require 3 separate windings be performed and require an order of at least providing an initial wind, winding what is termed bar winds and then application of consolidation winds. The reference to PCT ‘570 taught that one would have provided the bar winds between a plurality of reels which have flanges therein. The figures appear to show initial winds on the reels, however the reference makes no reference to the same. The reference clearly failed to express the knotting of the fibers with an initial wind, however when one started the winding operation, one would have had to provided a means to retain the filaments at the reel prior to winding between one or more reels. The reference to EP ‘752 clearly expressed what would have bene understood to be an initial wind to retain the filament prior to winding between reels. It should be noted that as such, the filaments were “knotted” at the reel in an initial winding operation. Inasmuch as a knot was formed it clearly would have been understood to be of “initial resistance and a minimum rigidity” (noting that it isn’t clear what the scope of this language is other than formation of a knot at the reel shaft. The use of the same initial wind in PCT ‘570 to retain the filaments and secure the same to the initial reel would have between obvious to one of ordinary skill in the art given the teachings of EP ‘752. Additionally, the use of consolidation windings over the bar windings at the reels would have been obvious to one of ordinary skill in the art given the teachings of Skipper and the use of consolidation windings over the bar windings (and presumably over the initial winding which must take place first in the processing to retain the filament prior to performing bar windings) would have been performed in PCT ‘570 as well. The last question therefore to be answered is would one have infused resin into the windings and this would have likewise been obvious to those skilled in the art given the teachings of either one of Mayes or Harris. 
Applicant argues that there is a relationship between compressive stresses and tensile stresses (and strength) and how this relates to the knotting. Applicant is advised that there is nothing in the disclosure and/or claims relating to the same and as such the arguments are not commensurate in scope with the claims and/or disclosure. 
No claims are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFRY H AFTERGUT whose telephone number is (571)272-1212. The examiner can normally be reached M,W,F 7:30-9, 10:30-5 pm T, Th 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael N Orlando can be reached on (571) 270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFRY H AFTERGUT/           Primary Examiner, Art Unit 1746